                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

MARIE TAYLOR,

               Plaintiff,

v.                                                   Civil No.: 3:18cv00257-JMV

NANCY BERRYHILL,
COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.


                                    FINAL JUDGMENT

       This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration

denying claims for a period of disability and disability insurance benefits and supplemental

security income. The parties have consented to entry of final judgment by the United States

Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of

Appeals for the Fifth Circuit. The court, having reviewed the administrative record, the

briefs of the parties, and the applicable law, and having heard oral argument, finds as

follows:

       Consistent with the court’s ruling from the bench during a hearing held today, the

court finds the ALJ’s “medium work” residual functional capacity (“RFC”) determination is

not supported by substantial evidence in the record. Essentially, the ALJ failed to fairly

develop the record before determining the claimant’s RFC.
       On remand, the ALJ shall either order a physical consultative examination of the

claimant and/or seek the advice of a medical consultant, who has reviewed all the medical

evidence of record, before reassessing the claimant’s RFC. Ultimately, the ALJ must issue a

new decision and may conduct any proceedings that are not inconsistent with this decision.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

REVERSED and REMANDED for further proceedings.

       This, the 22nd day of January, 2020.



                                        /s/ Jane M. Virden
                                        U. S. MAGISTRATE JUDGE




                                              2
